Citation Nr: 1029577	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  08-34 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a dental disability, to 
include for treatment purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active naval service from October 1987 to October 
1991.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In connection with this appeal the Veteran testified at a hearing 
before the undersigned Veterans Law Judge at the RO in March 
2010.  A transcript of the hearing is associated with the claims 
file. 


FINDING OF FACT

The Veteran did not sustain dental trauma in service; and his 
teeth numbered 18, 30, and 31 were noted to be non-restorable and 
extracted within 180 days of his entrance into active service.


CONCLUSION OF LAW

The criteria for service connection for a dental disability, for 
purposes of payment of disability compensation or for purposes of 
receiving VA outpatient dental treatment, have not been met.  
38 U.S.C.A. §§  1110, 1131, 1712 (West 2002); 38 C.F.R. § 3.381, 
4.150, 17.161 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

With regard to the Veteran's dental claim, as explained below, 
the pertinent facts are not in dispute and the law is 
dispositive.  Consequently, there is no additional evidence that 
could be obtained to substantiate the claim for service 
connection for this disability, and no further action is required 
to comply with the VCAA or the pertinent implementing regulation.  
See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 
5-2004 (June 23, 2004). 

However, the record reflects that prior to the initial 
adjudication of the claim, the Veteran was mailed a letter in 
August 2007 advising him of what the evidence must show and of 
the respective duties of VA and the claimant in obtaining 
evidence.  The August 2007 letter also provided the Veteran with 
appropriate notice with respect to the disability-rating and 
effective-date elements of his claim.

Legal Criteria

Under 38 U.S.C.A. § 1712, outpatient dental services and 
treatment, and related dental supplies, may be furnished for a 
dental condition or disability when certain enumerated conditions 
are met.  Under the holding in Mays v. Brown, 5 Vet. App. 302, 
306(1993), a claim for service connection is also considered a 
claim for VA outpatient dental treatment.

As to each noncompensable service-connected dental condition, a 
determination will be made as to whether it was due to combat 
wounds or other service trauma.  38 C.F.R. § 3.381(b).  The 
significance of finding that a dental condition is due to service 
trauma is that a Veteran will be eligible for VA outpatient 
dental treatment, without being subject to the usual restrictions 
of a timely application and one-time treatment.  38 C.F.R. 
§ 17.161 (c).

Compensation is only available for certain types of dental and 
oral conditions listed under 38 C.F.R. § 4.150, such as 
impairment of the mandible, loss of a portion of the ramus, and 
loss of a portion of the maxilla.  Compensation for loss of teeth 
is available only for loss of body substance of the maxilla or 
mandible.  Otherwise, VA may grant service connection for dental 
conditions, including treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease, for the sole purpose of receiving VA outpatient dental 
services and treatment, if certain criteria are met.  38 U.S.C.A. 
§ 1712; 38 C.F.R. §§ 3.381, 17.161.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary. The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant. 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim. Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

Analysis

The Veteran contends that he had his second molars removed just 
after he entered active service.  The Veteran asserts that the 
Navy had to have known that the removal of his second molars 
would cause stress on his other teeth at the time they removed 
them, and so, the Navy should have provided treatment for this 
problem.  The Veteran has also reported that he has experienced 
numerous problems with his teeth as a result of the removal of 
his second molars during active service.  As will be explained 
below, since the Veteran did not experience dental trauma in 
service and his teeth numbered 18, 30, and 31 were reported to be 
non-restorable and extracted within 180 days of his entrance into 
active service; VA must deny service connection for compensation 
and treatment purposes.

In this case, the Veteran does not meet the criteria for 
compensation because the Veteran does not claim, nor does the 
evidence show, that he sustained dental trauma in service.  In 
light of this finding, the Veteran is not entitled to 
compensation for dental treatment received in service as 
extracted teeth are not disabling conditions and may be 
considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment if certain criteria are met.  38 U.S.C.A. 
§ 1712; 38 C.F.R. §§ 3.381, 17.161.

The Board also finds that the criteria for eligibility to receive 
VA outpatient dental treatment have not been met.  Generally, a 
Veteran is entitled to VA outpatient dental treatment if he 
qualifies under one of the categories outlined in 38 U.S.C.A. 
§ 1712; 38 C.F.R. § 17.161.

Teeth noted at entry as non-restorable will not be service-
connected regardless of treatment during service.  38 C.F.R. 
§ 3.381 (d)(5).  In August 1987, the Veteran was afforded an 
enlistment examination.  It does not appear from the enlistment 
examination report that the Veteran was afforded a comprehensive 
dental examination at that time.  The August 1987 enlistment 
examination report notes the Veteran's dental condition to be 
acceptable.  In October 1987, just after the Veteran entered 
active service, the Veteran was afforded a comprehensive dental 
examination.  At that time, the Veteran was found to have a left 
inferior mandibular border - osseous defect which was referred 
for an oral surgical evaluation.  In addition to the osseous 
defect, teeth numbered 18, 30, and 31 were also referred for oral 
surgical evaluation.  In November 1987, just over 2 weeks after 
the Veteran's entrance into active service, the Veteran was 
afforded an oral surgical evaluation.  At that time, radiographic 
evaluation showed that teeth numbered 18, 30, and 31 were non-
restorable.  The Veteran was also noted to have a stafne bone 
cyst.  In November 1987, the Veteran's non-restorable teeth 
numbered 18, 30, and 31 were removed.

The Veteran was seen shortly after the removal of teeth 18, 30, 
and 31 for follow-up.  It was noted that the Veteran should be 
evaluated for removable partial dentures (RPDs) as soon as 
healing would allow.  In November 1988, the Veteran was seen for 
treatment and it was again noted that he should be evaluated for 
RPDs.  In May 1989 the Veteran was seen for dental treatment 
again and indicated to the examiner that he would be evaluated 
for prosthesis when on shore duty.  There is no evidence of 
record indicating that the Veteran was ever actually evaluated 
for RPDs while in active service. 

At the time of his separation examination in September 1991, the 
Veteran was afforded a dental examination.  At that time, the 
examiner reported that the Veteran should be evaluated for 
prosthesis for his missing teeth.  It was noted on the separation 
dental examination report that all recommended treatment was not 
completed prior to separation.

There is no indication from the record that the Veteran sought 
dental treatment from the VA Medical Center, or anywhere else for 
that matter, within 180 days of his separation from active 
service. 

Regardless of the fact that the Veteran never received RPDs or a 
prosthesis for his missing teeth while in active service, as 
noted above, teeth noted at entry as non-restorable will not be 
service-connected regardless of treatment during service.  
38 C.F.R. § 3.381 (d)(5).  The Board acknowledges that the 
Veteran's teeth numbered 18, 30, and 31 were not noted to be non-
restorable on his August 1987 enlistment examination report.  
However, the Veteran's exact date of entrance into active service 
was October 19, 1987, and he was provided a comprehensive dental 
examination on October 23, 1987, less than one week after his 
entrance into active service.  Therefore, the Board is satisfied 
that the Veteran's teeth numbered 18, 30, and 31 were non-
restorable upon his entrance into active service.  Regardless, 
even if the Veteran's teeth numbered 18, 30, and 31 were 
considered to be normal upon entrance into active service, only 
those teeth noted to be normal at entrance and extracted after 
180 days or more of active service are eligible to be service-
connected for treatment purposes.  38 C.F.R. § 3.381 (d)(1).  In 
this regard, as discussed above, the Veteran's teeth numbered 18, 
30, and 31 were extracted in November 1987, well within 180 days 
of his entrance into active service.  

The Board has also examined all the classifications of dental 
disability under 38 C.F.R. §§ 3.381 and 17.161 and has found none 
that would apply to the Veteran.

In this regard, the Veteran does not meet the requirements of 
class I because he does not have a service connectable dental 
condition or disability.  The Veteran does not meet the 
requirements of class II because the Veteran was discharged from 
active service after September 30, 1981, and did not file his 
application for dental benefits within 180 days of his separation 
from active service.  The Veteran does not meet the requirements 
of class IIa because the evidence does not show that he has 
dental condition or disability that is the result of combat 
wounds or other service trauma.  The Veteran does not meet the 
requirements of class IIb or class IIc because he was not 
detained or interned as a prisoner of war at any time during his 
active service.  The Veteran does not meet the requirements of 
class IIR because there is no evidence which indicates that he 
ever filed an application for dental benefits prior to his July 
2007 original claim.  The Veteran does not meet the requirements 
of class III because he does not have a dental condition or 
disability that has been medically determined to be aggravated by 
a service-connected condition.  The Veteran does not meet the 
requirements of class IV because he is not a service-connected 
Veteran with disabilities rated as 100 percent disabling.  The 
Veteran does not meet the requirements of class V because there 
is no evidence that he is a participant of a rehabilitation 
program under 38 U.S.C. Chapter 31.  Finally, the Veteran does 
not meet the requirements of class VI because there is no 
evidence that he is scheduled for admission or otherwise 
receiving care under 38 U.S.C. Chapter 17.  38 C.F.R. § 17.161 
(a).

Accordingly, VA must deny service connection for a dental 
disability, to include for purposes of entitlement to VA 
outpatient dental treatment, as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994). 


ORDER

Entitlement to service connection for a dental disability, to 
include for treatment purposes, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


